Taliaferro, J.
This suit was instituted against the defendant to compel him to pay fifty dollars, the amount required as a license from each keeper of a coffee house, or retailer of liquors or ardent spirits, within the corporate limits of the town.
An exception was filed on the part of the defendant setting forth that the plaintiff discloses no legal cause of action. That a tax, if legitimate, is not the legal subject of a suit, as it does not originate the relation of creditor and debtor, and can not pass into a judgment. Lastly, that the corporation suing is not a legal corporation, it being the creature of the Legislature of the insurgent State government of 1861 and 1862. The defendant had judgment in his favor, and the plaintiff has appealed.
There is no force in the defense. The corporation was vested with the right to impose the tax or license, and consequently has the right to enforce its payment by legal proceedings. The objection to the authority from whence the corporation exists is obviated by articles 148 and 149 of the Constitution of 1868.
It is therefore ordered, adjudged and decreed that the judgment of the parish court be annulled, avoided and reversed. It is further ordered that the plaintiff have judgment against the defendant for the sum of fifty dollars and all costs of suit.